DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introductory Remarks
This action is in response to communications filed on 29 January 2021. Claim(s) 1-20 is/are presently pending in the application, of which, claim(s) 1, 8, and 15 is/are presented in independent form.

No priority is claimed. 

The information disclosure statement filed 7 February 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Examiner’s Note
The rejections below group claims that may not be identical, but whose language and scope are so substantively similar as to lend themselves to grouping, in the interests of clarity and conciseness. Any citation to the instant specification herein is made to the PGPub version (if applicable). The examiner notes that no statement has been entered regarding the inventorship of individual claims as required under 37 CFR 1.56, and therefore assumes that all claims have the same inventorship or are directed to inventions that were commonly owned as of the effective filing date of the invention.

Specification
The disclosure is objected to because of the following informalities: 0014 recites “identifiably components”, which appears to be a typographical error.  
Appropriate correction is required.

Claim Objections
Claims 1, 8, and 15 are objected to because of the following informalities:  they recite “wherein the fronted portion is configured…”, in which “fronted” appear to be a typographical error for “frontend”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 6-8, 13-15, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miloushet et al. (U.S. PGPub No. 2002/0069399 A1) (hereinafter Miloushet) in view of Badapanda et al. (U.S. PGPub No. 2019/0324729 A1) (hereinafter Badapanda).

As per claim 1, Miloushet teaches a system (0076), comprising: 
a non-transitory memory having instructions stored thereon and a processor configured to read the instructions (0076 – inherent to “computer system”) to: 
load a schema from a repository, wherein the schema defines one or more containers configured to receive a component therein (0077-79 – first object is created defining a container to hold another object, i.e. a component; 0076 – makes clear that the first object, the schema, is created earlier than the second object; implicitly then, if not inherently, it must be stored in a repository on the computer until it is used); 
select at least one component for insertion into a first container defined by the schema (0080-82), wherein the at least one component includes a frontend portion and a backend portion, wherein the fronted portion is configured to receive at least one customization of the at least one component; 
define the at least one customization of the at least one component; and 
implement the at least one component using a predetermined decoding process.

But Miloushet does not appear to explicitly disclose:
wherein the at least one component includes a frontend portion and a backend portion, wherein the fronted portion is configured to receive at least one customization of the at least one component; 
define the at least one customization of the at least one component; and 
implement the at least one component using a predetermined decoding process.

However Badapanda does teach:
wherein the at least one component includes a frontend portion and a backend portion (Badapanda at 0019-21 and 0027), wherein the fronted portion is configured to receive at least one customization of the at least one component (Badapanda at 0023); 
define the at least one customization of the at least one component (Badapanda at 0023-24); and 
implement the at least one component (Badapanda at 0026-28) using a predetermined decoding process (Badapanda at 0020, 21, and 27 – as the component uses React, Redux, and Redux-observable then it is inherent that the component will be implemented with a predetermined decoding process, namely those of JavaScript).

It would have been obvious to one of ordinary skill in the art to incorporate the teachings of Badapanda into the invention of Miloushet in order to have the at least one component include a frontend portion and a backend portion, wherein the fronted portion is configured to receive at least one customization of the at least one component; define the at least one customization of the at least one component; and implement the at least one component using a predetermined decoding process. This would have been clearly advantageous as it would permit the use of customizable components into the invention of Miloushet thereby enabling developers to save time in implementing tailored components by customizing existing components rather than starting from scratch. See generally Badapanda at 0001 and 0024. The combination hereinafter MB.

As per claim 8, MB teaches a non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by a processor cause a device to perform operations (Miloushet at 0076; Badapanda at 0030) comprising: 
For the remaining limitations, see the examiner’s remarks regarding claim 1.


As per claim 15, MB teaches a method (Miloushet at 0076), comprising:
For the remaining limitations, see the examiner’s remarks regarding claim 1.

As per claims 6, 13, and 19, MB does not appear to explicitly disclose: The system of claim 1, wherein the frontend portion of the at least one component comprises a JSON. However JSON by itself is only non-functional descriptive material and is not functionally involved in the steps recited.  The method would be performed the same regardless of whether the component comprises a JSON or not.   Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have the frontend portion of the at least one component comprise a JSON because such data does not functionally relate to the steps in the method claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention.

As per claim 7, 14, and 20, MP teaches the system of claim 1, wherein the at least one component comprises a customized component configured to overwrite one or more elements of the schema (Miloushet at 0081-82).

Claim(s) 2, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miloushet in view of Badapanda as applied to claims 1, 8, and 15 above, and further in view of Bahreini et al., Efficient Placement of Multi-Component Application Edge Computing Systems, SEC '17: Proceedings of the Second ACM/IEEE Symposium on Edge Computing, October 2017, Article No.: 5, Pages 1–11, retrieved 18 November 2022, retrieved from the Internet <URL: https://dl.acm.org/doi/10.1145/3132211.3134454> (hereinafter Bahreini).

As per claim 2, 9, and 16, MB does not explicitly disclose: The system of claim 1, wherein the at least one component is stored in an edge-side streaming library. Bahreini teaches that storing data on edge servers minimizes costs when running the application. Bahreini at Abstract. Bahreini also suggests that streaming is resource intensive and thus a good candidate for storing on an edge. Bahreini at Introduction. It would have been obvious to one of ordinary skill in the art to incorporate the teachings of Bahreini into the combination MB in order to have the at least one component is stored in an edge-side streaming library. This would have been clearly advantageous as it would minimize costs when running the components.

Claim(s) 3, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miloushet in view of Badapanda as applied to claims 1, 8, and 15 above, and further in view of W3, Style Sheets, Archived on 1 January 2014, retrieved on 18 November 2022, retrieved from the Internet <URL: https://web.archive.org/web/20140101010429/https://www.w3.org/TR/html401/present/styles.html> (hereinafter W3).

As per claims 3, 10, and 17, MB does not appear to explicitly disclose: The system of claim 1, wherein the schema defines at least one theme element, and wherein the at least one component is customized during the predetermined decoding process based on the theme element.
However W3 teaches that style sheets allow developers the ability to establish a theme for a class of elements. W3 at pages 1-2. It would have been obvious to one of ordinary skill in the art to incorporate the teachings of W3 into the combination of MB in order to have the schema define at least one theme element, and have the at least one component be customized during the predetermined decoding process based on the theme element. This would have been clearly advantageous as it would enable developers to establish a look and feel for a class of elements that stays consistent even when including customized components, thereby improving branding and efficiency. 

Claim(s) 4, 5, 11, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miloushet in view of Badapanda as applied to claims 1, 8, and 15 above, and further in view of Rene Rubalcava, Using React with the ArcGIS API for JavaScript, published 4 December 2018, retrieved on 18 November 2022, retrieved from the Internet <URL: https://www.esri.com/arcgis-blog/products/js-api-arcgis/mapping/using-react-with-the-arcgis-api-for-javascript/#:~:text=React%20is%20a%20popular%20open%20source%20JavaScript%20library,implementation%20pattern%20is%20becoming%20popular%20among%20many%20developers.> (hereinafter Rubalcava).

As per claims 4, 5, 11, 12, and 18, MB does not appear to explicitly disclose: wherein the at least one customization of the component includes a data source identifier; or wherein the data source identifier comprises an application programming interface call. However, Badapanda discloses that the customization may be directed to appearance of the UI or its elements, content of the UI, elements of the UI, actions taken in response to selection of an element of the UI, or communication between components. Badapanda at 0023. It would seem to be implicit that there must be a customization of a data source identifier within a component in order to, for example, customize content or customize what components within the UI communicate with one another. But Rubalcava makes explicit what MB does not, by describing how to utilize ArcGIS to establish a data source identifier and utilize and application programming interface (hereinafter API) call using it. See e.g. Rubalcava at data/app.js. It would have been obvious to one of ordinary skill in the art to incorporate the teachings of Rubalcava into the combination of MB in order to have the at least one customization of the component include a data source identifier and have the data source identifier comprise an API call. This would have been clearly advantageous as it would enable data to be loaded from outside the UI components being customized. This has the advantage of maintaining separation of concerns in development and debugging. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J TORGRIMSON whose telephone number is (571)270-5550. The examiner can normally be reached Monday - Friday 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksander Kerzhner can be reached on 571.270.1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYLER J TORGRIMSON/             Primary Examiner, Art Unit 2165